DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 16 December 2019.
Claims 41-60 have been added.
Claims 1-40 have been canceled.
Claims 41-60 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of processing payment transactions via a network without significantly more. 
The claim(s) recite(s) receiving a transaction request comprising a data structure, the data structure having a location configured to store a payment card number and storing a pseudo-identifier that is not an account number or a card number, and the pseudo-identifier containing a portion indicating that the pseudo-identifier is not an account number or a card number; sending the transaction request; receiving a response; and based on the received response, determining whether to approve the transaction request: determining an account number associated with the pseudo-identifier in the location of the data structure in the transaction request; sending, for reconciliation, a request including the determined account number; and sending, a response to the transaction request. Thus, the claim recites a fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a first computer system, a data structure, and a second computer system: recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Claims 48, 53 & 58-60 are rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 42-47, 49-52 & 54-57 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 41-43, 45-49, 51-54 & 56-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen et al. US 2009/0119209 A1, hereafter Sorensen in view of Thomas et al. US 6,173,272 B1, hereafter Thomas.
Claim 41, 48 & 58
Sorenson discloses:
A method for processing payment transactions via a network, comprising: at a first computer system (para. 0064, 0065 & 0067):
at least one processor; and memory containing instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising (para. 0023 & 0064):
receiving a transaction request comprising a data structure (para. 0064, 0065 & 0067), and
the pseudo-identifier containing a portion indicating that the pseudo-identifier is not an account number or a card number (para. 0064 & 0160);
sending the transaction request to a second computer system (para. 0067);
receiving a response from the second computer system (para. 0042); and
based on the received response, determining whether to approve the transaction request (para. 0042);
Sorenson does not disclose the following, however Thomas does:
at least one processor; and memory containing instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising (column 4, lines 27-31):
the data structure having a location configured to store a payment card number and storing a pseudo-identifier that is not an account number or a card number (column 9, lines 15-21)
at the second computer system: determining an account number associated with the pseudo-identifier in the location of the data structure in the transaction request (column 8, lines 46-51 & Column 9, lines 25-35);
sending, for reconciliation, a request including the determined account number (column 9, lines 25-35); and
sending, to the first computer system, a response to the transaction request (column 9, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Thomas with the technique of Sorensen to increase the integrity and security of the system such that the UID keeps the account/routing number confidential.  Therefore, the design incentives of increased security and confidentiality provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 42 & 56
Sorensen discloses:
wherein the transaction request comprises at least one of: a request for a current balance; a request for whether an available balance is more than, less than, or equal to an amount in the transaction request; a request for whether a ledger balance is more than, less than, or equal to an amount in the transaction request; a request for an indication of account health; or a request for information about an account owner (para. 0048).

Claim 43
Sorensen discloses:
approving a transaction requested by the transaction request; denying the transaction requested by the transaction request; returning a monetary amount contained in the account; requesting further information; or returning other information (para. 0042).

Claim 45
Sorensen discloses:
wherein the pseudo-identifier is a constructed value (para. 0064, 0128 & 0130).


Claim 46
Sorensen discloses:
wherein the pseudo-identifier or the transaction request includes at least one identifier that uniquely identifies a customer (para. 0064, 0128 & 0130).


Claim 47, 51, 54
Sorensen & Thomas discloses the limitations as shown in the rejection of Claim 41, 48 & 53 above. Sorensen does not disclose the limitation of wherein the transaction request is an EFT transaction request. However, Thomas, in Abstract discloses “A funds transfer system for facilitating electronic funds transfer between a payor and a payee by means of an intermediate trusted third party comprises: a payor station including a device for electronic communication of a payment order...”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Thomas with the technique of Sorensen to increase the integrity and security of the system such that the UID keeps the account/routing number confidential.  Therefore, the design incentives of increased security and confidentiality provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 49
Sorensen discloses:
wherein selecting an account further comprises: identifying the account from among a group of deposit accounts using the pseudo-identifier; and retrieving information on the identified account (para. 0108 & 0109).


Claim 52 & 57
Sorensen discloses:
wherein the pseudo-identifier comprises at least one non-decimal character (para. 0016).

Claim 53 & 60
Sorensen discloses: 
A method for processing a payment transaction, comprising (para. 0064, 0065 & 0067):
at least one processor; and memory containing instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising (para. 0023 & 0064):
generating a transaction request based on information for conducting a payment transaction (para. 0023 & 0051),
 Sorensen dose not disclose the following, however Thomas does:
the transaction request comprising a data structure storing at least one identifier in a location configured to store a card number, the identifier containing a portion indicating that the identifier is not an account number or a card number ( column 8, lines 46-51 & column 9, lines 15-21), and
the information for conducting a payment transaction not including a card number or account number (column 9, lines 25-35);
sending the transaction request to a first computer system for processing (column 9, lines 25-35); and
receiving at least one response to the transaction request, based on at least one account associated with the identifier (column 9, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Thomas with the technique of Sorensen to increase the integrity and security of the system such that the UID keeps the account/routing number confidential.  Therefore, the design incentives of increased security and confidentiality provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 59
Sorensen discloses:
A system for processing payment transactions via a network, comprising: and (para. 0064, 0065 & 0067):
at least one processor; and memory containing instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising (para. 0023 & 0064):
receiving, from a first computer system, a transaction request, (para. 0064, 0065 & 0067),
a pseudo-identifier having a portion indicating that the pseudo-identifier is not an account number or a card number (para. 0064 & 0160);
selecting an account for the transaction (para. 0048);
determining a balance of the selected account (para. 0048); and
generating a response based on the transaction request and the determined balance (para. 0048)
Sorenson does not disclose the following, however Thomas does:
at least one processor; and memory containing instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising (column 4, lines 27-31):
the transaction request including a data structure having a location configured to store a payment card number, the location comprising a pseudo-identifier having a portion indicating that the pseudo-identifier is not an account number or a card number; (column 9, lines 15-21)
determining an account number associated with the pseudo identifier in the location of the data structure in the transaction request; (column 8, lines 46-51 & Column 9, lines 25-35);
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Thomas with the technique of Sorensen to increase the integrity and security of the system such that the UID keeps the account/routing number confidential.  Therefore, the design incentives of increased security and confidentiality provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claims 44, 50, 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen in view of Aharoni and in further view of Berardi and in further view of Fisher et al. US 2003/0126094, hereafter Fisher.
Claim 44, 50, 55
Sorensen & Thomas discloses the limitations as shown in the rejection of Claim 41, 48 & 53 above. Sorensen & Thomas does not disclose the limitation of wherein the pseudo-identifier comprises a single- or limited-use pseudo-identifier. However, Fisher, in Paragraph 0013, discloses “In one-time or limited time approaches a cardholder's issuing bank establishes a method of issuing numbers containing the bank's routing information and a temporary pseudo card number which has been correlated to the cardholder's valid account number.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Fisher with the technique of Sorensen & Thomas improve the existing methods and systems for making and authorizing payments during e-commerce transactions and payments between peers by offering online users privacy, anonymity, security and control over their private financial data while making electronic payments as part of transaction over networks such as the public Internet or private networks (Fisher para. 0022). Therefore, the design incentives of improved privacy, anonymity, and security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Addepalli et al. US 2007/0150411 A1 discloses “A universal payment, coupon redemption and customer loyalty system is disclosed. Consumers may purchase goods and services through a universal payment identifier that facilities Internet, merchant, and consumer-to-consumer or mobile-to-mobile transfer of money and non-cash instruments. The universal payment identifier may be used as a universal credit/debit card, coupon redemption card, means of tracking consumer behavior, or means to dynamically associate different payment accounts.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KITO R ROBINSON/Primary Examiner, Art Unit 3619